J-A17019-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    REBECCA JOHNSON                            :
                                               :
                       Appellant               :    No. 2063 EDA 2018

               Appeal from the PCRA Order Entered June 8, 2018
     In the Court of Common Pleas of Northampton County Criminal Division
                       at No(s): CP-48-CR-0000559-2013,
              CP-48-CR-0002629-2012, CP-48-CR-0002774-2012


BEFORE: PANELLA, P.J., OLSON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OLSON, J.:                            FILED SEPTEMBER 09, 2019

        Appellant, Rebecca Johnson, appeals from the order entered on June 8,

2018, which denied her petition filed under the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546. In light of this Court’s recent opinion in

Commonwealth v. Creese, we are constrained to quash this appeal.

Commonwealth v. Creese, ___ A.3d ___, 2019 Pa. Super. 241 (Pa. Super.

2019).

        In 2013, a jury found Appellant guilty of a number of crimes at three

different docket numbers.           Specifically:   at docket number CP-48-CR-

0000559-2013, the jury found Appellant guilty of second-degree murder;1 at


____________________________________________


1   18 Pa.C.S.A. § 2502(b).
J-A17019-19



docket number CP-48-CR-0002629-2012, the jury found Appellant guilty of

(among other crimes) conspiracy to commit robbery, aggravated assault, and

possessing an instrument of crime;2 and, at docket number CP-48-CR-

0002774-2012, the jury found Appellant guilty of flight to avoid apprehension,

fleeing or attempting to elude a police officer, resisting arrest, and five counts

of recklessly endangering another person.3 On December 5, 2013, the trial

court sentenced Appellant to serve a term of life in prison without the

possibility of parole for her second-degree murder conviction, followed by an

aggregate term of 77 to 216 months in prison for her other convictions. See

N.T. Sentencing Hearing, 12/5/13, at 14-15.

        On March 9, 2015, we affirmed Appellant’s judgment of sentence and,

on September 29, 2015, the Pennsylvania Supreme Court denied Appellant’s

petition for allowance of appeal.         Commonwealth v. Johnson, 120 A.3d
1048 (Pa. Super. 2015) (unpublished memorandum) at 1-19, appeal denied,

125 A.3d 1199 (Pa. 2015).

        On June 6, 2016, Appellant filed a timely, pro se PCRA petition. The

PCRA court appointed counsel to represent Appellant and counsel later filed

an amended petition on Appellant’s behalf. On June 8, 2018, the PCRA court

finally dismissed Appellant’s petition. PCRA Court Order, 6/8/18, at 1.

____________________________________________


2   18 Pa.C.S.A. §§ 903, 2702(a)(1), and 907(a), respectively.

318 Pa.C.S.A. § 5126(a), 75 Pa.C.S.A. § 3733(a), and 18 Pa.C.S.A. §§ 5104
and 2705, respectively.


                                           -2-
J-A17019-19



       On July 3, 2018, Appellant filed timely notices of appeal at each docket

number. However, on each notice of appeal, Appellant listed all three trial

court docket numbers.          Unfortunately, a recent opinion from this Court

demands that we quash this appeal in its entirety, as Appellant listed all three

trial court docket numbers on each notice of appeal. See Creese, 2019 PA

Super 241, at **1-6.

       The Official Note to Pennsylvania Rule of Appellate Procedure 341

provides that where a single order resolves issues arising on more than one

docket, “separate notices of appeal must be filed.” Pa.R.A.P. 341 note. In

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), the Pennsylvania

Supreme Court held that the Official Note to Rule 341 “provides a bright-line

mandatory instruction to practitioners to file separate notices of appeal” from

orders that resolve issues arising on more than one docket and that the

“failure to do so requires the appellate court to quash the appeal.”4 Id. at

976-977.

       In Creese, a panel of this Court was confronted with a situation where

the appeal lay from an order that resolved issues on four docket numbers.

The appellant in Creese filed four notices of appeal, but each notice was a




____________________________________________


4  The Walker Court declared that its holding was to be applied prospectively.
Walker, 185 A.3d at 977. Walker was filed on June 1, 2018. Since Appellant
filed her notices of appeal on July 3, 2018, Walker’s holding applies to
Appellant’s case.


                                           -3-
J-A17019-19



photocopy that “list[ed] all four docket numbers” on the notice.        Creese,

2019 Pa. Super. 241, at *2. The Creese Court interpreted Walker and held:

        We read our Supreme Court’s decision in Walker as
        instructing that we may not accept a notice of appeal listing
        multiple docket numbers, even if those notices are included
        in the records of each case. Instead, a notice of appeal may
        contain only one docket number.

Id. at *5.

      The Creese Court thus quashed the appeal, as the record before it

contained “four identical notices of appeal listing all four docket numbers.”

Id.

      The case at bar is materially indistinguishable from Creese, in that

Appellant filed three “identical notices of appeal listing all [three] docket

numbers.” See id. Therefore, pursuant to Creese, we are forced to quash

this appeal.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/19




                                    -4-